                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:                                                Chapter 11

ROMAN CATHOLIC CHURCH OF THE                          Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,

                Debtor.


     LATE NOTICE TO ADDITIONAL PARTIES OF BANKRUPTCY CASE FILING,
                 MEETING OF CREDITORS, AND DEADLINES

        A Notice of Bankruptcy Case, Meeting of Creditors, and Deadlines (the “Original
 Notice”) and Bar Date Package (Docket Nos. 83, 83-1, 83-2, 83-3, 83-4, 83-5 and 83-6) was
 mailed to creditor on April 1, 2019. A copy of the Original Notice is enclosed. The Debtor
 believes the Original Notice was not sent to you.

         Please review the Original Notice carefully; it contains several important dates and
 deadlines. Also attached is the Motion Establishing Deadlines for Filing Proofs of Claims;
 Approving Proof of Claim Form; and Approving Form and Manner of Notice Thereof package.
 You may want to consult an attorney to determine what rights, if any, you have arising from the
 late notice.

        If you need to file anything in this case, use the court address in the Original Notice.
 Attorneys are required to file documents electronically.

         DATED this 1st day of April, 2019.

                                              /s/ Bruce A. Anderson
                                              Ford Elsaesser
                                              Bruce A. Anderson
                                              ELSAESSER ANDERSON CHTD.
                                              320 East Neider Avenue, Suite 102
                                              Coeur d'Alene, ID 83815
                                              (208) 667-2900
                                              Fax: (208) 667-2150
                                              ford@eaidaho.com
                                              brucea@eaidaho.com
                                              -and-

 LATE NOTICE TO ADDITIONAL PARTIES OF
 BANKRUPTCY CASE FILING, MEETING OF CREDITORS,
 AND DEADLINES -1


Case 18-13027-t11         Doc 150   Filed 04/01/19      Entered 04/01/19 16:12:00 Page 1 of 2
                                             /s/ Thomas D. Walker
                                             Thomas D. Walker
                                             WALKER & ASSOCIATES, P.C.
                                             500 Marquette N.W., Suite 650
                                             Albuquerque, New Mexico 87102
                                             (505) 766-9272
                                             Fax: (505) 722-9287
                                             twalker@walkerlawpc.com

                                             Counsel for Debtor

                                      Certificate of Service

       I certify that, on April 1, 2019, copies of this notice and the Original Notice and the
Motion Establishing Deadlines for Filing Proofs of Claims; Approving Proof of Claim Form; and
Approving Form and Manner of Notice Thereof (Docket Nos. 9 and 83, 83-1, 83-2, 83-3, 83-4,
83-5 and 83-6) was served via first class mail, postage prepaid, on the following party at the
addresses shown:

                              United States Conference of
                              Catholic Bishops
                              3211 Fourth Street NE
                              Washington, DC 20017-1194


       Dated this 1st day of April, 2019.

                                                    /s/ Bruce A. Anderson______________
                                                    Bruce A. Anderson




LATE NOTICE TO ADDITIONAL PARTIES OF
BANKRUPTCY CASE FILING, MEETING OF CREDITORS,
AND DEADLINES -2


Case 18-13027-t11      Doc 150     Filed 04/01/19      Entered 04/01/19 16:12:00 Page 2 of 2
